 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 1 of 34
United States Courts

Southern District of Texas
FILED

April 19, 2021

Cnited states Court of Appeals... Ochsner, Clerk of Court
for the SF ttth Circuit United States Court of Appeals

FILED
March 26, 2021

No. 20-20525 Lyle W. Cayce
Clerk

LADDY CURTIS VALENTINE; RICHARD ELVIN KING,
Plaintiffs —Appellees,
versus

BRYAN COLLIER; ROBERT HERRERA; TEXAS DEPARTMENT OF
CRIMINAL JUSTICE,

Defendants— Appellants.

 

Appeal from the United States District Court
for the Southern District of Texas
USDC No. 4:20-CV-1115

 

Before DAVIS, STEWART, and OLDHAM, Circuit Judges.

W. EUGENE Davis, Circuit Judge:

This case returns to this Court on Defendants’ appeal of the district
court’s permanent injunction against them following an 18-day bench trial.
After a careful review of the record, we conclude that given the steps taken
by Defendants before the end of trial, Plaintiffs failed to establish that they
are entitled to injunctive relief. We therefore REVERSE and RENDER

judgment for Defendants.
 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 2 of 34

No. 20-20525

I. Background

Plaintiffs Laddy Valentine and Richard King are elderly inmates with
various medical conditions at the Wallace Pack Unit (“Pack Unit”), a Type-
1 Geriatric prison in the Texas Department of Criminal Justice (“TDCJ”)
prison system. Plaintiffs seek injunctive relief on behalf of three certified
classes of inmates for violations of the Eighth Amendment, the Americans
with Disabilities Act (“ADA”), and the Rehabilitation Act (“RA”): (1) the
General Class, (2) the High-Risk Subclass, and (3) the Mobility-Impaired
Subclass. For the Eighth Amendment claim, Defendants are Pack Unit senior
warden Robert Herrera and TDC] Executive Director Bryan Collier in their
official capacities only. For their ADA and RA claim, Plaintiffs sued TDC].

The Pack Unit housed approximately 1,132 inmates at the time of trial,
including 800 inmates over the age of 65. Many of the inmates had serious
chronic health conditions and disabilities. Forty-nine inmates were
wheelchair-bound, and 87 inmates used walkers. The Pack Unit’s living
space consists of a number of dormitories that house an average of 54
inmates. Within the dorms, inmates have a small personal sleeping and living
space in a cubicle. The cubicles are connected in long rows and separated by
a small, waist-high wall as illustrated below.

 
 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 3 of 34

No. 20-20525

This lawsuit was filed on March 30, 2020, shortly before COVID-19
struck the Pack Unit. On April 11, 2020, Leonard Clerkly, the first Pack Unit
inmate to test positive for COVID-19, died from the virus. By the time of
trial, over 497 Pack Unit inmates had tested positive for COVID-19, 74
inmates had been hospitalized, and 19 inmates had died.

From the time they filed suit until trial in July, Plaintiffs have
maintained that Defendants acted with deliberate indifference to Plaintiffs’
health and safety in violation of the Eighth Amendment in light of the dangers
of COVID-19 for a geriatric prison population, and that Defendants violated
the ADA and Rehabilitation Act (“RA”) by failing to accommodate for
specific risks to wheelchair-bound and other mobility-impaired inmates.

Although the inmates in this geriatric unit have surely felt the effects
of the virus, the evidence at trial showed that TDCJ did respond to the
pandemic in a number of ways both before and after suit was filed and during
the pendency of the litigation. In February of 2020, TDCJ first began
discussions with Dr. Lanette Linthicum, Director of the Health Services
Division for TDC], regarding a response to COVID-19. Also in February, the
Correctional Managed Health Care Committee (“CMHCC”), composed of
representatives from TDCJ, Texas Tech, and University of Texas Medical
Branch (“UTMB”), began formulating Policy B-14.52—a comprehensive
policy to manage COVID-19 in TDC] facilities. The policy, which largely
tracked the CDC guidance for detention centers, was adopted on March 20,
2020. The policy has been frequently updated and revised. In March, testing
became available for symptomatic inmates. On May 12, 2020, TDCJ began
to roll out “strike-team testing” for the Pack Unit and three other similarly
situated prison facilities. Strike-team testing is TDCJ’s mass testing protocol
for all inmates that is included in the CDC’s recommendations for mass
testing for COVID-19 in nursing homes. Policy B-14.52 also instructs on
 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 4 of 34 ©

No. 20-20525

quarantining and isolation both for inmates who test positive for the virus and
those suspected of being infected with it.

On April 16, 2020, the district court entered a preliminary injunction
which was stayed by this Court on April 22 and then vacated on June 5.! On
July 13, 2020, the district court began an 18-day bench trial on whether a
permanent injunction should be issued. The district court issued its findings
of fact and conclusions of law on September 29, 2020, and ultimately issued
the permanent injunction that Defendants are challenging in this appeal. The
district court concluded that Plaintiffs did not need to exhaust administrative
remedies, that Defendants were deliberately indifferent, and that Defendants
violated the ADA and RA. The injunction ordered the prison to

(1) Provide unrestricted access to hand soap and clean
(regularly washed) or disposable hand towels to facilitate
frequent handwashing;

(2) Provide members of the Mobility-Impaired Subclass access
to hand sanitizer that contains at least 60% alcohol;

(3) Provide sufficient cleaning supplies for each housing area,
including bleach-based cleaning agents and CDC-
recommended disinfectants; provide additional cleaning
supplies as requested by inmate janitors; train janitors on
additional cleaning practices to be carried out in light of
COVID-19;

(4) Provide new (either disposable or washed) gloves and
masks each time inmates perform new tasks, such as beginning
a janitorial shift or working in the laundry exchange;

(5) Create a plan to allow for regular cleaning of common
surfaces with bleach-based cleaning agents;

 

* Valentine v. Collier, 956 F.3d 797 (5th Cir. 2020) (“Valentine I”); Valentine v.
Collier, 960 F.3d 707 (5th Cir. 2020) (“Valentine IT’).
 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 5 of 34

No. 20-20525

(6) Create a plan to allow for regular cleaning of the cubicles of
inmates who are physically unable to do so themselves;

(7) Enforce social distancing and the wearing of PPE among
TDCJ staff;

(8) Mark common spaces with red tape to denote safe social
distancing practices;

(9) Create a plan for inmates to sleep head-to-foot with
exceptions for legitimate concerns by individual inmates;

(10) Use common spaces for temporary housing of inmates
without disabilities;

(11) Limit transportation of inmates in and out of the Pack Unit
other than for medical appointments or release from custody;

(12) Create a comprehensive weekly testing program using
tests that are approved by the FDA for asymptomatic testing
and with a turnaround time for results of 48 hours or less, and
document that plan in writing;

(13) Continue weekly testing until the pandemic is brought
under control within the state of Texas, even if multiple weeks
pass with zero positive cases;

(14) Quarantine inmates who are awaiting test results from
individuals who are known to have tested negative;

(15) Create a written plan to implement contact tracing when
an inmate or staff member tests positive;

(16) Document in writing all TDCJ policies in response to
COVID-19; and

(17) Institute a regular audit and compliance program to ensure
compliance with the measures.
 

 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD_ Page 6 of 34

No. 20-20525

On October 13, 2020, this Court stayed the permanent injunction. We now
consider the merits of the appeal.

II. Standard of Review

A party seeking a permanent injunction must show: (1) that it has
succeeded on the merits; (2) that a failure to grant the injunction will result
in irreparable injury; (3) that said injury outweighs any damage that the
injunction will cause the opposing party; and (4) that the injunction will not
disserve the public interest. Furthermore, “[a] permanent injunction is
appropriate only if a defendant’s past conduct gives rise to an inference that,
in light of present circumstances, there is a reasonable likelihood of future
transgressions.”* We review a district court’s grant of a permanent
injunction for abuse of discretion.5 A district court abuses its discretion if it
(1) “relies on clearly erroneous factual findings” or “erroneous conclusions
of law” when deciding to grant the injunction, or (2) “misapplies the factual
or legal conclusions when fashioning its injunctive relief.” ® When reviewing
factual findings and legal conclusions for a permanent injunction, “we will
review the district court’s findings of fact under the clearly erroneous
standard, and the conclusions of law under the de novo standard.”’

 

2 Valentine v. Collier, 978 F.3d 154 (5th Cir. 2020) (“Valentine IID’).
3 VRC LIC ». City of Dallas, 460 F.3d 607, 611 (5th Cir. 2006).

4 Sec. & Exch. Comm’n v. Life Partners Holdings, Inc., 854 F.3d 765, 784 (5th Cir.
2017) (internal quotations omitted) (cleaned up).

5 State v. Ysleta Del Sur Pueblo, 955 F.3d 408, 413 (5th Cir. 2020), as revised (Apr.
3, 2020); Peaches Entm’t Corp. v. Entm’t Repertoire Assocs., Inc., 62 F.3d 690, 693 (5th Cir.
1995).

6 Ysleta, 955 F.3d at 413 (quoting Peaches, 62 F.3d at 693).

7 Scott v. Schedler, 826 F.3d 207, 211 (5th Cir. 2016) (quoting Peaches Entm’t, 62
F.3d at 693).
 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD_ Page 7 of 34

No. 20-20525

With respect to the Eighth Amendment claim, Collier and Herrera are
sued under 42 U.S.C. § 1983 in their official capacity for injunctive relief
only. “Under Ex parte Young, a case can proceed against individual state
officials named in their official capacities when the claim is for an ongoing
violation of federal law, but the relief sought must be prospective.” ® In such
a suit, the proper defendant is a state official acting in violation of federal law
who has a “sufficient ‘connection’ to enforcing an allegedly unconstitutional
law.”? Collier is Executive Director of TDCJ and “is responsible for the
administration and enforcement of all laws relating to the department
including rules implemented by the department but may delegate those
responsibilities as permitted by board rule or general law.” !° Herrera is the
senior warden of the Pack Unit and generally in charge of operations at this
facility. Collier and Herrera, therefore, are the correct officials named in this
suit as individuals with authority to act with respect to creation and
implementation of COVID-19 policies at the Pack Unit.

As for the ADA claim, TDC] is sued directly. We have held that
TDC] is an arm of the state of Texas and thus entitled to sovereign
immunity." Nevertheless, Title II of the ADA validly abrogates state
sovereign immunity when the state’s conduct actually violates the
Fourteenth Amendment.!? In U.S. ». Georgia, the Supreme Court recognized
that refusal of prison officials to accommodate an inmate’s disability needs
“in such fundamentals as mobility, hygiene, [and] medical care” is conduct

 

8 Daves v. Dallas Cty., Tex. No. 18-11368, 2020 WL 7693744, at *9 (Sth Cir. 2020).
° In re Abbott, 956 F.3d 696, 708 (5th Cir. 2020).

0 Tex. Gov’t Code Ann. § 493.006 (West).

0 Aguilar v. Tex. Dept of Crim. Just., 160 F.3d 1052, 1054 (5th Cir. 1998).

2 United States v. Georgia, 546 U.S. 151, 159 (2006).
 

 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 8 of 34

No. 20-20525

that can violate both the ADA and Eighth Amendment. Because the Eighth
Amendment applies to the states through the Fourteenth Amendment, an
ADA violation that is also an Eighth Amendment violation actually violates
the Fourteenth Amendment. In this case, Plaintiffs argued that TDC] failed
to accommodate them with hand sanitizer and that this failure to
accommodate denied inmates the services of medical treatment, proper
hygiene, and safe conditions of confinement. Because Plaintiffs’ ADA claim
involves conduct substantially related to their Eighth Amendment claims
regarding their medical treatment and conditions of confinement in light of
COVID-19, sovereign immunity is abrogated, and TDCJ is a proper
defendant for Plaintiffs’ ADA claim.

IIL. Success on the Merits: Eighth Amendment

As stated above, to succeed on appeal, Plaintiffs must show that they
succeeded on the merits of their claims. The Supreme Court has established
that “deliberate indifference to serious medical needs of prisoners
constitutes the ‘unnecessary and wanton infliction of pain’” proscribed by
the Eighth Amendment." Deliberate indifference requires that “the official
knows of and disregards an excessive risk to inmate health or safety; the
official must both be aware of facts from which the inference could be drawn
that a substantial risk of serious harm exists, and he must also draw the
inference.” © Thus, an Eighth Amendment claim requires proof of (1) an

objective exposure to a substantial risk of harm and (2) deliberate indifference

 

B 7d. at 157.

4 Estelle v. Gamble, 429 U.S. 97, 104-05 (1976) (quoting Gregg ». Georgia, 428 U.S.
153, 173 (1976) (joint opinion of Stewart, Powell, and Stevens, JJ.)).

4 Farmer v. Brennan, 511 U.S. 811, 837 (1993).
 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 9 of 34

No. 20-20525

of a prison official where (A) the official had subjective knowledge that the
inmate faced a substantial risk of harm and (B) disregarded the risk."

In this case, the parties agree that COVID-19 presents a substantial
risk of harm in the Pack Unit, and it is not seriously disputed that prison
officials subjectively knew of this risk. The measures implemented by Collier
and Herrera to respond to the virus are primarily at issue. In considering the
reasonableness of the response, we consider the knowledge the individual
Defendants acquired in the course of their respective duties. In evaluating a
prison’s response, “deliberate indifference cannot be inferred from a
negligent or even a grossly negligent response to a substantial risk of serious
harm.” ?” It requires a showing of a wanton disregard for the prisoners’ safety

or recklessness.!® Our inquiry thus centers on whether prison officials
“recklessly disregarded [the] risk” of COVID-19.¥

As previously discussed, Collier and Herrera are sued only in their
official capacities and only for prospective relief. In such a case where a state
actor is sued only in his or her official capacity and only for prospective relief,
the state actor is a person under § 1983 because “official capacity actions for
prospective relief are not treated as actions against the State.” 2° Therefore,

 

16 Gobert v. Caldwell, 463 F.3d 339, 345-46 (5th Cir. 2006). See also Cleveland v.
Bell, 938 F.3d 672, 676 (5th Cir. 2019) (“To establish a constitutional violation, a plaintiff
must show that the defendant: (1) was aware of facts from which the inference could be
drawn that a substantial risk of serious harm exists; (2) subjectively drew the inference that
the risk existed; and (3) disregarded the risk.”) (internal quotations omitted).

Thompson v. Upshur Cty., Tex., 245 F.3d 447, 459 (5th Cir. 2001); Willams ».
Banks, 956 F.3d 808, 811 (5th Cir. 2020) (using the standard in the state prison context).

8 Gobert, 463 F.3d at 346.

See Swain v. Junior, 961 F.3d 1276, 1285 (11th Cir. 2020) (quoting Farmer, 511
U.S. at 836).

20 Will v. Mich. Dept. of State Police, 491 U.S. 58, 71 n.10 (1989) (quoting Kentucky
v. Graham, 473 U.S. 159 n.14 (1985)); Ex parte Young, 209 U.S. 123, 159-160 (1908).
 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 10 of 34

No. 20-20525

under the Eighth Amendment’s deliberate indifference standard, we look at
whether Collier and Herrera recklessly responded to the risk of COVID-19.
Likewise, to the extent that we consider Defendants’ subjective knowledge,
we look at whether Collier and Herrera subjectively knew of substantial risks
of harm to inmates.

Collier and Herrera have argued that they cannot be held vicariously
liable for acts or omissions of other prison officials and staff. In the Eighth
Amendment context, we have held that inmates’ treating physicians sued in
their individual capacity for damages may not be held vicariously liable for
the acts or omissions of their nurses.21 As here, however, where prison
officials are sued for prospective injunctive relief, the relevant inquiry is not
whether Collier and Herrera are responsible for any unconstitutional acts of
other prison staff, but rather whether they had knowledge of such acts and
recklessly failed to respond.

When there is a possible constitutional violation that is likely to
continue over time as in a prison injunction case, we consider the evidence
from the time suit is filed to the judgment.”* Deliberate indifference is

> “current attitudes and conduct.” 23

determined based on prison officials
The evidence must show over the course of the timeline that officials
“knowingly and unreasonably disregard[ed] an objectively intolerable risk of
harm, and that they will continue to do so; and finally to establish eligibility
for an injunction, the inmate must demonstrate the continuance of that

disregard during the remainder of the litigation and into the future.” 74

 

21 Stewart v. Murphy, 174 F.3d 530, 536 (5th Cir. 1999).
22 Farmer, 511 U.S. at 846.

73 Td. at 845.

24 Td. at 846.

10
 

 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 11 of 34

No. 20-20525

The district court concluded that the prison officials were deliberately
indifferent for two broad reasons: (1) “lack of a systematic approach” to the
virus; and (2) “failure to abide by basic public health guidance.” In support
of the conclusion that the prison officials lacked a systematic approach to
combatting the virus, the district court found: (1) the process of designing
Policy B-14.52 lacked consideration for the vulnerabilities of the Pack Unit;
(2) there was a lack of certain written plans; and (3) there was no compliance
regime. In support of the conclusion that prison officials failed to abide by
basic public health guidance, the district court found: (1) mass testing
occurred too late; (2) the tests used were “defective;” and (3) the officials
failed to implement adequate cleaning, failed to enforce the requirement that
guards and other prison officials wear masks, and failed to implement social
distancing policies.

A. Defendants’ Response to COVID-19

The district court was of the view that prison officials needed to do
more at the administrative level regarding the response to COVID-19,
especially in light of the peculiarities of the Pack Unit. With regard to Policy
B-14.52, the district court found that prison officials did not contribute to the
formation of the policy, which resulted in a policy that was not designed for
the specific challenges of facilities like the Pack Unit. Correctional
Institutions Division Director Lorie Davis, who reports directly to Collier,
testified that the prison’s policy was created by the Correctional Managed
Health Care Committee (“CMHCC”). According to Davis, the CMHCC
did not seek input from her on the feasibility of the plan and did not consult
her about any aspect of the policy. CMHCC, made up of medical directors
and providers who partner with TDC], exclusively designed the policy. Davis
further testified that the wardens were responsible for implementing the
policy to their specific units, and that Herrera did not ask for any
modifications to the policy for the Pack Unit.

11
 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 12 of 34

No. 20-20525

We conclude that the record does not support a finding that Collier or
Herrera’s lack of input into Policy B-14.52 constitutes deliberate
indifference. First, the state granted CMHCC, the agency with healthcare
expertise, rather than Defendants, the primary responsibility for developing
policies for all aspects of healthcare in correctional facilities and the duty to
advise TDC] on healthcare.** The policy was a facility-wide response to the
virus crafted by healthcare experts who had this responsibility under state
law. Second, the policy went into effect on March 20, 2020 when
knowledge about the virus was unclear and weeks before the first case of
COVID-19 was identified in the Pack Unit. The policy has been revised at
least six times in response to new information and experience with the virus.
The second version of Policy B-14.52 adopted the CDC Interim Guidance on
Management of Coronavirus Disease 2019 (COVID-19) in Correctional and
Detention Facilities on March 27, 2020, four days after the CDC released
that guidance. We conclude that it was not unreasonable for Defendants to
rely on the healthcare experts who were legally delegated the responsibility
of crafting a COVID-19 response policy, and, in any event, the policy was a
reasonable response because it set forth safety measures in accordance with
the CDC guidelines. Furthermore, as discussed below, Defendants did
respond with unique measures for the Pack Unit, including implementing
certain recommendations from the CDC nursing home guidance.?’

The evidence supports the district court’s finding that two plans —the
prison’s strike-team testing plan and contact-tracing procedure—were not

documented in writing. However, we decline to hold that this shows that

 

5 Tex. Gov’t Code Ann. § 501.148(a)(1) & (b) (West).

76 Tex. Gov’t Code Ann. § 501.133 (West) (outlining how experts are selected and
from which institutions they come).

27 See, e.g., Part III.B.1. on mass testing in the Pack Unit.

12
 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 13 of 34

No. 20-20525

Collier or Herrera acted with deliberate indifference. It is true that written
policies for certain practices would be wise and helpful for purposes of
consistency and awareness. Nevertheless, the failure to implement written
policies for two specific practices does not show that Defendants responded
recklessly because a lack of a written policy does not mean that testing and

contact tracing were not being reasonably implemented.

Similarly, we conclude that the record does not support a finding that
the lack of a compliance regime to oversee the prison’s response to the virus
constituted deliberate indifference. We do not fault prison officials for failing
to add another layer of administration. Prison personnel have a military style
chain of command and are expected to follow prison policies. Adding another
layer to this scheme amounts to impermissible micromanagement of state
prisons.”® Defendants responded to the virus with a prison-wide policy and
relied on their staff to follow the policy. This was not unreasonable.

After considering Policy B-14.52, its unwritten additions, and its
administration, the record does not support a finding of deliberate
indifference in the way Collier or Herrera considered and adopted a response
to COVID-19.

B. Defendants’ Implementation of Public Health Guidance

‘The district court also highlighted reasons it concluded that
Defendants, through implementing policies and -plans, were deliberately
indifferent in controlling the spread of the virus in this geriatric prison. We
consider the district court’s findings in this respect below.

 

28 See Gates v. Cook, 376 F.3d 323, 338 (5th Cir. 2004) (discussing that federal
courts “are not to micromanage state prisons”).

13
 

 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 14 of 34

No. 20-20525

1, Testing

With regard to testing, the district court determined that mass testing
began too late and, once implemented, was not carried out on a consistent
schedule. The record shows that on March 13, 2020, Governor Abbot
declared COVID-19 a disaster. Throughout March, symptomatic inmates
were tested at hospitals off-site from the Pack Unit due to limited laboratory
capacity. In April, UTMB and Texas Tech achieved lab capacity that allowed
for the testing of symptomatic inmates onsite at the Pack Unit. The testimony _
of Collier reveals that mass testing of all inmates, also referred to as strike-
team testing, commenced on May 12, 2020.

The district court determined that officials, by delaying two months
between the official declaration of the disaster and the mass testing of the
whole Pack Unit, were deliberately indifferent. However, Collier in his
unrefuted testimony gave plausible reasons for the delay. According to
Collier, the prison’s medical partner, UTMB, did not have the ability or
available testing supplies to test the whole Pack Unit in April. UTMB had
expanded its capacity for testing symptomatic inmates in April, which
allowed for the testing of the roughly 55 inmates in Mr. Clerkly’s dorm—the
first inmate who eventually died from the virus.

Collier further testified that although UTMB was expanding the
ability to test (across several TDC] facilities), he concluded that after testing
Mr. Clerkly’s dorm, UTMB had no more capacity and could not test all the
other inmates in the Pack Unit. In early May, the State of Texas, through its
health department, purchased 300,000 tests from Curative Medical Inc.,
(“Curative tests”) which had the lab capacity to process tests from the entire
inmate population. Collier, through negotiations with state health officials,
was able to secure an initial 40,000 tests from the state to conduct the first

14
 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 15 of 34

No. 20-20525

round of strike-team testing across 67 TDCJ Units. This enabled TDC] to
mass test inmates in the Pack Unit.

After the prison was able to implement mass testing, the district court
also found that the tests chosen by the prison took too long to obtain results.
Plaintiff’s expert, Dr. Young, testified that the Curative tests typically took
about seven days to return test results. He further testified that a turnaround
of seven or more days for test results would do very little to contain the spread
of the virus. Plaintiff's expert also testified that several companies and
academic medical centers were making testing kits and suggested that tests
with faster results were available. He did not, however, have personal
knowledge of the tests to which the prison actually had access. Collier
testified that he did not reach out to other companies but was happy with the
Curative tests. We cannot fault Collier for not seeking other testing
companies when he was working diligently with state health authorities who
were in a better position to obtain tests on a large scale. Furthermore, the
Curative tests could be administered by prison staff and did not require the
prison to use scarce medical personnel. The district court found that the
prison’s failure to explore options for faster tests indicated deliberate
indifference. We disagree. To the extent that they were available, as shown
by the district court’s finding that Curative’s website offered tests with 24-
48 hour turnaround times, the evidence does not reveal that Collier was
personally able to secure tests that might provide quicker results. Although
Plaintiffs’ expert testified that he knew of institutions that had faster testing,
he did not have personal knowledge of what was attainable for TDC]
generally, or the Pack Unit specifically.

The district court also faulted the prison for inconsistently carrying
out weekly strike-team testing. The prison eventually implemented repeated
strike-team testing at the Pack Unit based on the CDC’s guidance for

15
 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 16 of 34

No. 20-20525

“Testing for Coronavirus (COVID-19) in Nursing Homes.” ”? This guidance
was available on April 30, 2020 at the earliest, and the first round of strike-
team testing began on May 12, 2020. Shortly after the first round, prison
health officials identified the Pack Unit as a candidate for repeated strike-
team testing with the eventual goal of testing the entire unit, isolating the
positive inmates, and retesting the negative inmates on a regular weekly basis.
However, about six weeks passed between round one of testing on May 12
and round two on June 23, and roughly two weeks passed between round two
on June 23 and round three on July 9. Trial began on July 13 after round three.
Round four occurred at the end of trial on July 21, roughly ten days after
round three. After trial, rounds four to seven did occur roughly one week
apart. Plaintiffs’ expert testified that the first two rounds would not
constitute “serial testing” (mass repeated testing), and that the prison would
need to test every three to seven days to adequately respond to the spread of
the virus. At the time the CDC nursing home testing guidance became
available, it recommended, depending on the circumstances, retesting
negative individuals at “some frequency shortly (e.g. 3 days) after initial
[testing ].” 3°

Both Davis and Collier testified that the plan was evolving leading up
to trial. Collier testified that the first round of strike-team testing was system-
wide in order to evaluate the data from the entire TDC] population to get a
baseline infection rate, consistent with CDC nursing home guidance, to
inform decisions regarding isolation and cohorting of individuals.*! After the

 

29 INTERNET ARCHIVE, https://web.archive.org/web/20200502152347/https://
www.cdc.gov/coronavirus/2012-ncov/hcp/nursing-homes-testing.html.

30 INTERNET ARCHIVE, https://web.archive.org/web/20200502000107/https://
www.cdc. gov/coronavirus/2019-ncov/hcp/nursing-homes-testing. html.

5 Td.

16
 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 17 of 34

No. 20-20525

first round, TDC] consulted its healthcare experts and determined around
mid-June that the Pack Unit should have continued strike-team testing
moving forward. As of the time of trial, mass testing at the Pack Unit had not
become a weekly practice, and the district court found that this fact indicated
deliberate indifference. However, based on the post-trial reports of
Defendants to the district court, the court found that most rounds of post-
trial strike-team testing meet the “serial testing” requirement of weekly
tests.

As a whole, the record does not support the district court’s finding
that Defendants’ implementation of their testing strategy constituted
deliberate indifference. At all times relevant, the CDC guidelines for
detention facilities did not require or recommend mass testing. We are not
persuaded that the constitution requires more.*? The fact that prison officials
began to roll out strike-team testing more often shows that the prison adopted
an extra response specifically for the needs of the Pack Unit. After that time,
prison officials recognized the desirability of more frequent testing and have
maintained mass testing weekly post-trial. The record is clear that Collier and
Herrera began to roll-out mass testing when they had capacity to do so. In
sum, all testing, including mass testing, was dependent on the availability of
scarce resources. Most importantly, the district court has found that
Defendants, post-trial, are mass testing each week. The record does not
support a finding that Collier or Herrera responded recklessly in choosing
and implementing their tests given the circumstances at the time.

 

32 See Ahiman v. Barnes, 2020 WL 3547960, at *2 (9th Cir. 2020) (approving but
not analyzing a district court’s finding that CDC guidelines “represent[ed] the floor, not
the ceiling, of an adequate response to COVID-19 at the Jail ...”).

17
 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 18 of 34

No. 20-20525

2. Social Distancing

The district court also determined that Defendants did not adequately
address social distancing. One particular measure that was never
implemented was a head-to-foot sleeping policy so that inmates sleeping
across a three-foot aisle between rows of bunks did not breathe their
neighbor’s exhaled breath. Head-to-foot sleeping is a recommendation in the
CDC’s detention center guidelines to prevent just that. As the district court
found, however, a head-to-foot sleeping policy was considered by Collier but
not implemented due to safety concerns. Indeed, one inmate testified that he
likes to sleep in a position where he can see who is coming near his cubicle
and hopefully be able to defend against an attack. More importantly, the
bunks in the inmates’ cubicles are separated by waist-high walls so that the
inmates breathe into the cubicle wall and not in their neighbor’s face. Under
these circumstances, where the inmates were plausibly concerned with their
safety, we do not fault the prison officials for declining to implement this

practice.

Further evaluating omissions in the prison’s social distancing policy,
the district court found that two available dorms were left empty rather than
used to facilitate social distancing. Herrera explained that these two dorms,
designed to house about 150 inmates, were under construction in mid-March
until April 5, 2020. On May 4, 2020, Herrera began moving Pack Unit
inmates into the two dorms. When asked why he waited a month to begin the
move, Herrera testified that the two dorms were part of an emergency plan
by TDC] to move inmates from other units who would need to be isolated

 

33 Centers for Disease Control, Jnterim Guidance on Management of Coronavirus
Disease 2019 (COVID-19) in Correctional and Detention Facilities,
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidanc
e-correctional-detention.html.

18
 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 19 of 34

No. 20-20525

from the Pack Unit. He further testified that he had to be “given the go
ahead” before he could move Pack Unit inmates to the two dorms. Despite
these reasons for the delay, the district court concluded that the one month
in which the two dorms were not used indicated deliberate indifference.

As a whole, however, the record does not support a finding that
Herrera’s delay in using the extra dorms constituted deliberate indifference.
Notwithstanding the valid pandemic-related reason to save the dorms for
emergency movement of non-Pack Unit inmates, prison officials ultimately
used the extra dorms to facilitate social distancing approximately one month
after construction was complete, and they continue to be used for that
purpose. Injunctive relief is therefore not appropriate.

. 3, Mask Use

Several inmates testified at trial that officers in their unit often do not
properly wear their masks. Several TDC] documents with summaries of
inmate grievances show that Pack Unit inmates complained about prison
officers not wearing masks. Herrera testified that he received grievance
summaries where inmates made such complaints. The summaries furnished
to Herrera included grievances from across the entire TDC] system, and we
cannot tell how many of the grievances in the summaries reported complaints
of mask violations for the Pack Unit. Furthermore, grievances alone do not
suffice to show knowledge without independent verification. *4

Additionally, the inmates’ testimony and grievances regarding mask
use were too general to be helpful. For example, the grievances and inmate
testimony do not describe how close the officers were from inmates when the
alleged mask infractions occurred. Indeed, one inmate testified that officers

are more than six feet away from inmates when their masks are off. The same

 

4 Ball vy. LeBlanc, 792 F.3d 584, 595 (5th Cir. 2015).

19
 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 20 of 34

No. 20-20525

inmate testified that when officers enter a dorm without a mask, inmates tell
them to put their masks on, and the officers do so. Another inmate testified
that he thought staff was roughly 80 percent compliant with mask use.
Detailed testimony regarding mask infractions where officers are close to
inmates is sparse. One inmate recalled a single encounter where he walked by
an unmasked guard at a door in the schoolhouse. Another inmate testified
that occasionally officers will not wear a mask when they come in the dorm
to count the inmates. Although mask use is important, without more details,
we cannot say that Herrera or Collier recklessly ignored a substantial risk of
harm from non-mask use without concrete evidence of infractions that placed
inmates in harm’s way and of which the two defendants were aware.

4, Handwashing

For hygiene and handwashing, TDC] provides five bars of soap per
week with unrestricted access to extra soap. T'wo inmates testified that access
to sinks was problematic for most of the time leading up to trial. In one
particular dorm, only four out of the nine sinks worked. In another dorm, five
out of nine sinks worked, and at one point, only four of the nine sinks worked.
In response, prison officials did eventually install temporary handwashing
stations to facilitate access to handwashing. However, a plan for temporary
handwashing stations did not occur until shortly before trial, and installation
itself occurred during the trial.

The evidence supports a finding of a lack of sinks before trial, but also
that before and during trial Defendants installed handwashing stations. The
addition of handwashing stations was a reasonable response. As previously

> 6

noted, we consider the whole timeline and prison officials’ “current attitudes

and conduct” when evaluating deliberate indifference in injunction cases.*

 

3 Farmer v, Brennan, 511 U.S. 825, 827 (1994).

20
 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 21 of 34

No. 20-20525

5. Sanitation and Cleaning

In addition, inmates who worked as janitors testified that there was
often a lack of cleaning supplies to disinfect the Pack Unit. Specifically,
inmates testified that cleaning supplies to clean the floor and individual
cubicles had not been increased in response to the pandemic and that supplies
such as bleach solution and disinfectant sprays ran out in the middle of
cleaning shifts. At least one inmate grievance complains about lack of
chemicals to clean a cubicle, and Herrera signed the grievance. However,
prison officials eventually installed an electrostatic sprayer which sprays a
mist to disinfect the entire Pack Unit. Notably, this solution was not
implemented until a week before trial: As a whole, these acts tend to show a
subjective awareness of the risk. Yet, like the handwashing stations, the
electrostatic sprayer was a'reasonable response to the need to disinfect the
Pack Unit even though it came late. Given that these responsive measures
have been implemented, injunctive relief is inappropriate.

Collier and Herrera’s response to COVID-19 in the crowded
dormitories of the Pack Unit was far from perfect.*° The same can be said for
the response in most communities in the free world. Knowledge about the
disease and how to combat it evolved over the nine months of this litigation.

Over the course of this pandemic, Defendants swiftly looked to the
CDC for guidance, implemented a COVID-19 response policy with Policy B-

 

% Defendants argue that the district court engaged in an impermissible results-
oriented deliberate indifference analysis based on the court’s statement, “the Court is now
confronted with the ‘dramatically changed’ and sobering reality that 20 men have died and
over 40% of the inmates held at the Pack Unit have tested positive ... The Court’s analysis
is grounded in these grim statistics . . . the scale of death that has struck the Pack
Unit ... ultimately frames these conclusions of law.” We do not read the district court’s
statement as an application of a results-oriented deliberate indifference test, but rather an
effort to give the reader an overview of the tragedy the inmates faced from the coronavirus
in the Pack Unit.

21
 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 22 of 34

No. 20-20525

14.52 based on the agency’s guidance for detention centers, revised that
policy numerous times, gave clean, laundered masks to all inmates daily,
required masks for all inmates and staff, provided cleaning solution for
individual cubicles, installed an electrostatic sprayer, installed additional
handwashing stations, and implemented a testing strategy beyond what CDC
detention center guidance recommended. The layout of bunks in the dorms
and the cubicles around them could not be readily changed to facilitate social
distancing, and the district court did not require this. Defendants also did not
have the authority under Texas law to release prisoners. Texas law gives this
authority to the Board of Pardons and Paroles. Testing was started promptly,
and given the nationwide shortage of tests, we cannot say Defendants were
reckless with the delay in scheduling mass testing. The prison officials
quickly adopted a practice of isolating and cohorting symptomatic and
COVID-positive inmates away from other inmates.

We are firmly convinced that this litigation generally and the district
court’s careful management and expedited handling of the case played a role
in motivating the prison officials into action and saved countless lives.*”
Injunctive relief is forward looking, and given the Defendants’ response,
including actions taken on the eve of and during trial, the permanent
injunction is not warranted.?8

 

” From April until the beginning of trial, no significant measures were taken in
connection with improving sanitation designed to prevent coronavirus infections in the
Pack Unit. One week before trial began, the electrostatic sprayer was installed. Additional
hand washing stations were installed during the trial. Furthermore, weekly testing began
post-trial before judgment was rendered.

38 See Swain v. Junior, 961 F.3d 1276, 1289 (11th Cir. 2020) (““We simply cannot
conclude that, when faced with a perfect storm of a contagious virus and the space
constraints inherent in a correctional facility, the defendants here acted unreasonably by
‘doing their best.’”).

22
 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 23 of 34

No. 20-20525

IV. Success on the ADA and RA Claims

In addition to the Eighth Amendment, Plaintiffs assert that TDCJ
failed to reasonably accommodate the disabled inmates of the Pack Unit,
particularly those who are mobility impaired, in violation of Title II of the
ADA and Section 504 of the RA. “The RA and the ADA are judged under
the same legal standards, and the same remedies are available under both
Acts.” 3? To show discrimination under the ADA, a plaintiff must prove

(1) that he is a qualified individual within the meaning of the
ADA; (2) that he is being excluded from participation in, or
being denied benefits of, services, programs, or activities for
which the public entity is responsible, or is otherwise being
discriminated against by the public entity; and (3) that such
exclusion, denial of benefits, or discrimination is by reason of
his disability.*°

We have recognized that prison “services, programs, or activities” include
recreational services, medical services, and vocational programs.*! The
Supreme Court has stated that a failure to accommodate “such fundamentals
as mobility, hygiene, medical care, and virtually all other prison programs
constitute[s] . . . denial of the benefits of the prison’s ‘services, programs, or
activities.’” 4? Plaintiffs’ satisfy prongs one and two as explained below.

There is no question that the mobility-impaired subclass has a
qualifying disability under the first prong. A qualifying disability is one which
“substantially limit[s] either a major life activity or the operation of a major

 

° Kemp v. Holder, 610 F.3d 231, 234 (5th Cir. 2010).

© Smith v. Harris Cty., Tex., 956 F.3d 311, 317 (5th Cir. 2020).

41 Ta.

2 United States v. Georgia, 546 U.S. 151, 157 (2006) (cleaned up).

23
 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 24 of 34

No. 20-20525

bodily function.” ** We have recognized that mobility impairments qualify as
a disability under the ADA.**4

With respect to the second prong, the prison is responsible for
providing various services for the inmates. One of those services is hygiene
and specifically, hand hygiene. Furthermore, in light of the COVID-19
pandemic, the district court found that the prison made soap “available to
inmates without restriction” and that the Pack Unit installed temporary
handwashing stations. In other words, the prison provided a heightened hand
hygiene service to inmates to combat the virus. The district court found that
by virtue of having to use and touch a wheelchair or walker to propel
themselves from handwashing stations to their cubicle, these inmates were
unable to clean their hands like the other inmates. We agree that in the
context of the COVID-19 pandemic, wheelchair and walker-bound inmates
did not have equal access to the benefits of the heightened hand hygiene
service provided by the prison through the additional soap and handwashing
stations. In contrast to the other inmates, the wheelchair and walker-bound
inmates argue, and we agree, that they contaminated their hands by rolling
themselves back to their dorms from the sinks.

This Court has explained that a plaintiff can establish the third prong
of the prima facie case—discrimination “by reason of his disability” —by
showing that the defendants have failed to make _ reasonable
accommodations.* A plaintiff proves a failure to accommodate by showing
that the disability and its consequential limitations were known by the

 

8 Ball v. LeBlanc, 792 F.3d 584, 597 (5th Cir. 2015).
“4 See Cadena v. El Paso Cty., 946 F.3d 717, 724 (5th Cir. 2020).

4S Windham v. Harris Cty., Tex., 875 F.3d 229, 235 (5th Cir. 2017) (quoting 42
U.S.C. § 12112(b)(5)(A)).

24
 

 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 25 of 34

No. 20-20525

covered entity, and the entity failed to make reasonable accommodations.*®
To satisfy the knowledge requirement, the entity must understand the
limitations a plaintiff experienced as a result of his disability.” The burden
falls on the plaintiff to identify the disability, the limitation, and to request an
accommodation in “direct and specific” terms.** “When a plaintiff fails to
request an accommodation in this manner, he can prevail only by showing
that ‘the disability, resulting limitation, and necessary reasonable
accommodation’ were ‘open, obvious, and apparent’ to the entity’s relevant

agents.” *?

The district court did not find, and Plaintiffs do not argue, that
Herrera knew the wheelchair and walker-bound inmates had this unique
problem of keeping their hands clean. Plaintiffs have not argued how the
disability and limitation were known to TDCJ except to state that “[t]hough
some [prisoners] can wash their hands with soap in the sink, mobility-
impaired inmates must then immediately touch the dirty rims and wheels of
their chairs, canes, or walker to return to the cubicles where they live and
eat.” But, despite as the district court found, “the very real risk that mobility-
impaired individuals who could not easily access sinks or the temporary
handwashing stations would contract COVID-19,” the evidence does not
establish that Plaintiffs informed TDC]J of their unique inability to keep their
hands clean or that this limitation was “open, obvious, and apparent.” °
Thus, the mobility-impaired inmates failed to establish their prima facie
ADA case. Based on the foregoing, Plaintiffs did not show actual success on

 

48 Smith, 956 F.3d at 317.

47 Windham, 875 F.3d at 236 (cleaned up) (emphasis in original).
48 Td. at 237.

9 Id.

50 See id.

25
 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 26 of 34

No. 20-20525

the merits of their ADA claim. We therefore vacate the district court’s
injunction as it pertains to hand sanitizer.

V. Conclusion

Because of our resolution of this appeal, we have no need to consider
Defendants’ argument that the PLRA requirement of exhaustion of
administrative remedies has not been met requiring dismissal of Plaintiffs’
claims.*' Accordingly, we REVERSE the judgment of the district court and
RENDER judgment for Defendants.

 

5! See Woodford v. Ngo, 548 U.S. 81, 101 (2006) (finding evidence in the PLRA’s
text that administrative exhaustion is not jurisdictional and that courts can dismiss
meritless claims).

26
 

 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 27 of 34

No. 20-20525

ANDREW S. OLDHAM, Circust Judge, concurring in the judgment:

“The Constitution charges federal judges with deciding cases and
controversies, not with running state prisons.” Lewis ». Casey, 518 U.S. 353,
364 (1996) (Thomas, J., concurring). For that reason, the majority is plainly
correct to reverse and render judgment for the State. I wish we could have
left it there.

The majority opinion nonetheless says: “We are firmly convinced
that this litigation generally and the district court’s careful management and
expedited handling of the case played a role in motivating the prison officials
into action and saved countless lives.” Ante, at 22. I would have preferred to
say nothing about the district court’s management of the litigation. We have
identified at least some of the district court’s legal errors, and we’ve ended
the case. That should be that.

But if we’re going to include dicta, it should be accurate. And it is not
true that the district court “saved countless lives.” Contra ante, at 22. This
is the fourth time we’ve seen this case. And it’s the fourth time our court has
granted relief against the district court. We stayed its preliminary injunction;
we reversed its preliminary injunction; we stayed its permanent injunction;
now we reverse its permanent injunction. All told, in the year that this case
has been pending, the district court’s remedial orders have been in effect for
less than three weeks. And without the district court’s intervention, there are
currently four COVID cases in the Pack Unit. Four. That is certainly a credit
to the State and its prison system. But how can it be a credit to the district
court’s repeatedly stayed-and-reversed orders?

If something needs to be said about the course of this litigation—and
again, I would have preferred to leave it unsaid—it’s not laudatory. This case
harkens back to the institutional-reform litigation of yesteryear —back before
the Prison Litigation Reform Act (“PLRA”), when federal supervision of

27
 

 

 

 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 28 of 34

No. 20-20525

state prisons was normal. It’s not normal today. Rather, as this case has
illustrated all four times it has been before us, this sort of federal-court
intervention is unlawful. And it imposes grave federalism costs that should
be avoided not celebrated.

I.

Federal judges decide “Cases” and “Controversies.” U.S. CONST.
art. III, § 1. We listen to the plaintiff and the defendant; we apply the law;
and then we enter a judgment. That judgment is the thing that embodies our
judicial power. See Acadian Diagnostic Lab’ys, L.L.C. v. Quality Toxicology,
L.L.C., 965 F.3d 404, 414 (5th Cir. 2020) (“The judicial power vested by
Article III is the power to render dispositive judgments.” (quotation
omitted)). That judgment is the thing that alters the parties’ legal
relationship. See Broadrick v. Oklahoma, 413 U.S. 601, 610-11 (1973)
(“Constitutional judgments, as Mr. Chief Justice Marshall recognized, are
justified only out of the necessity of adjudicating rights in particular cases
between the litigants brought before the Court[:]” (citing Marbury ».
Madison, 5 U.S. (1 Cranch) 137, 178 (1803)). And that judgment is the thing
that ends the case or controversy.

Structural injunctions are, in many ways, the opposite of judgments.
That’s because the federal judge who issues a structural injunction exercises
all sorts of wide-ranging power—virtually none of it judicial—without
entering a judgment. Indeed, the whole point of the structural injunction is
to do things other than adjudicating cases or controversies—like
superintending a state prison. And it’s much easier to superintend a state
prison if the district court can assert its power in perpetuity, through
continuing jurisdiction, without entering a judgment that would end the case.
Thus the purpose of the structural injunction:

28
 

 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 29 of 34

No. 20-20525

is to alter broad social conditions by reforming the internal
structural relationships of government agencies or public
institutions. Instrumentally, it operates through the forward-
looking, mandatory injunction but assumes a relatively
intrusive form, a more or less detailed order whose
prescriptions displace significant areas of defendants’
discretion. It relies upon a rather fluid, group-oriented party
structure and often demands an active, administrative role for
the judge. It usually finds its justification in the more open-
ended constitutional provisions, such as the equal protection or
due process clauses. Its issuance often precipitates an
extremely protracted process typically including judicial
wheedling, spasmodic negotiation, and bureaucratic
resistance.

PETER H. SCHUCK, SUING GOVERNMENT: CITIZEN REMEDIES
FOR OFFICIAL WRONGS 151 (1983). The district court’s highly
reticulated, 17-point management plan for the Pack Unit is a perfect example.
See ante, at 4-5. And it bears zero resemblance to a judgment. See, ¢.g., Int?]
Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 841-42 (1994)
(Scalia, J., concurring) (noting that equitable judgments at common law
“usually required ‘a single simple act,’” and that English chancery courts
maintained a “categorical rule that no decree would issue that required
ongoing supervision” (quoting HENRY L. MCCLINTOCK, PRINCIPLES
OF Equity § 15, at 32-33 (2d ed. 1948)).

Structural injunctions against state prisons had their heyday in the
1970s and 1980s. In 1977, for example, a district judge in Houston entered a
structural injunction against the Texas prison system. See Brown v. Beto, No.
69-H-74, ECF No. 53 (S.D. Tex. July 20, 1977). That injunction allowed
three different federal district judges over the course of 42 years to manage
prisoner worship services in Texas before our court finally vacated it. See
Brown v. Collier, 929 F.3d 218 (5th Cir. 2019). In 1980, a different district

29
 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 30 of 34

No. 20-20525

judge issued a different structural injunction against the Texas prison
system—regulating every conceivable condition of confinement, including
fire exits, water supplies, sanitation in prison kitchens, toilets, work safety
and hygiene, and the precise number of dentists who must be available for
teeth cleanings. See Ruiz v. Estelle, 503 F. Supp. 1265 (S.D. Tex. 1980). That
structural injunction remained in place for 22 years. See Ruiz v. Johnson, No.
H-78-987, ECF No. 9015 (S.D. Tex. June 17, 2002).

Between 1975 and 1994, the “number of prisoner lawsuits [grew]
astronomically” from 6,600 in 1975 to 39,000 in 1994. Alexander v. Hawk, 159
F.3d 1321, 1324 (11th Cir. 1998) (quotation omitted). Between 1978 and 1983,
34 States were subject to federal injunctions that governed their prisons.
U.S. DEP’T OF JUSTICE, BUREAU OF JUSTICE STATISTICS, 1981
SOURCEBOOK OF CRIMINAL JUSTICE STATISTICS 150 (1982). Taken
together, in 1984, 24% of the nation’s 903 state prisons were subject to a
structural injunction. See 1984 U.S. DEP’T OF JUSTICE, BUREAU OF
JusTICE STATISTICS, CENSUS OF STATE ADULT CORRECTIONAL
FACILITIES 17 (1988). And those injunctions displaced States’
decisionmaking on issues including prison overcrowding, staffing,
sanitization, food services, medical care, and a panoply of other issues
affecting prison life. See zbid. Amazingly, in 1995, “more than twenty-five
percent of suits filed in federal district court were brought by prisoners.”
Alexander, 159 F.3d at 1324.

Il.

These structural injunctions imposed massive federalism costs. After
all, States pay for their prisons. State prisoners got there by committing state
crimes and standing trial in state courts, based on evidence collected by state
law-enforcement and charges brought by state prosecutors. Law-abiding
state taxpayers expect their States and their state officials to keep criminals

30
 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 31 of 34

No. 20-20525

behind bars. And States are the ones with general police powers. So it offends
the foundational premises of our federal system when a State must ask a
federal judge (or risk contempt for violating a structural injunction) if the
State’s prison cafeteria menu is written in the proper font. See Brown ». Beto,
supra, ECF No. 53, J 21.

All of this created a significant backlash in both Congress and the
courts. In 1996, Congress enacted the PLRA. See Pub. L. No. 104-134,
§§ 801-10 (1996). That statute severely circumscribed the availability of a
judicial forum for prisoner complaints. See Woodford v. Ngo, 548 U.S. 81, 84
(2006). It limited the kinds of claims that could be brought, see, e.g., 42 U.S.C.
§ 1997e(c) (requiring dismissal of meritless claims); td. § 1997e(e)
(prohibiting claims for emotional injury), and it stripped courts of authority
to retain jurisdiction over prisons through consent decrees, see 18 U.S.C.

§ 3626(b)(2).

“A centerpiece of the PLRA’s effort to reduce the quantity of prisoner
suits is an invigorated exhaustion provision,” which requires prisoners
asserting constitutional claims to exhaust administrative remedies as a
predicate to suit. Woodford, 548 U.S. at 84; see 42 U.S.C. § 1997e(a) (“No
action shall be brought with respect to prison conditions under section 1983
... by a prisoner . . . until such administrative remedies as are available are
exhausted.”). After the PLRA, exhaustion is no longer left to the discretion
of district courts—it’s “mandatory.” Ross ». Blake, 136 S. Ct. 1850, 1856-57
(2016). Exhaustion is even required where the relief sought cannot be granted
through the administrative process. See Booth v. Churner, 532 U.S. 731, 734,
739 (2001). A central purpose of this tide-shifting legislation “was to
extricate [federal courts] from managing state prisons.” Guajardo v. Tex.
Dep’t of Crim. Just., 363 F.3d 392, 394 (5th Cir. 2004) (per curiam)
(quotation omitted); see Porter v. Nussle, 534 U.S. 516, 524 (2002) (noting the

31
 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 32 of 34

No. 20-20525

purpose of the PLRA as being to “reduce the quantity and improve the
quality of prisoner suits”).

The federal courts generally heard Congress’s message. Today,
courts generally recognize that structural injunctions raise “sensitive
federalism concerns” by usurping state sovereignty. Horne v. Flores, 557 U.S.
433, 448 (2009). And after the PLRA, the Supreme Court emphasized that
federalism concerns are particularly acute in the context of prison
management. See Shaw v. Murphy, 532 U.S. 223, 228-30 (2001); Lewis, 518
USS. at 386 (Thomas, J., concurring); see also Procunier v. Martinez, 416 U.S.
396, 405 (1974) (emphasizing that federal judges are ill-equipped “to deal
with the increasingly urgent problems of prison administration”), overruled
on other grounds by Thornburgh v. Abbott, 490 U.S. 401, 413-14 (1989); Preiser
v. Rodriguez, 411 U.S. 475, 491-92 (1973) (“It is difficult to imagine an activity
in which a State has a stronger interest, or one that is more intricately bound
up with state laws, regulations, and procedures, than the administration of its
prisons.”). Federal judges are particularly ill-equipped to manage state
prisons: “Three years of law school and familiarity with pertinent Supreme
Court precedents give no insight whatsoever into the management of social
institutions.” Brown v. Plata, 563 U.S. 493, 558 (2011) (Scalia, J., dissenting).
That’s why Justice Scalia worried that structural injunctions over state
prisons invite district judges to “indulge incompetent policy preferences.”
Ibid. (emphasis omitted); see also Shaw, 532 U.S. at 228-30; Lewis, 518 U.S.
at 388 (Thomas, J., concurring); Rhodes v. Chapman, 452 U.S. 337, 349
(1981).

Til.

If we simply must comment on the district court’s handling of this
case, see ante, at 22, we can only say this: It’s reminiscent of the pre-PLRA
world.

32
 

Case 4:20-cv-01115 Document 492 Filed 0n,04/19/21 in TXSD Page 33 of 34

No. 20-20525

First, this case should’ve been dismissed at the outset because the
prisoners failed to exhaust their administrative remedies. See 42 U.S.C.
§ 1997e(a). Administrative relief is deemed “available” so long as the State
grants the administrator “authority to take some action in response to a
complaint,” even if the relief available does not provide the “remedial action
an inmate demands.” Booth, 532 U.S. at 736 (emphasis added). And there is
no COVID exception to the PLRA’s exhaustion requirement: “[M]andatory
exhaustion statutes like the PLRA establish mandatory exhaustion regimes,
foreclosing judicial discretion. Time and again, this Court has taken such
statutes at face value—refusing to add unwritten limits onto their rigorous
textual requirements.” Ross, 136 S. Ct. at 1857 (citation omitted); see also zd.
at 1858 (rejecting the Fourth Circuit’s effort to ignore the PLRA’s
exhaustion requirement under “special circumstances”). We explained this
problem—along with myriad others—in our first decision in this case. See
Valentine v. Collier, 956 F.3d 797, 804-05 (2020) (per curiam). The district
court plowed ahead anyway. And as a result, the entirety of the proceedings
in this case occurred in direct contravention of the statute passed by

Congress. We have no basis for commending that.

Second, the district court recognized that its injunction could be
described as “micro-management of the state’s conduct” that “burden[s]
... the government’s budget, or . . . assume[s] a responsibility that should be
left for the legislature.” Valentine v. Collier, 2020 WL 5797881, at *37 (S.D.
Tex. Sept. 29, 2020). In that at least, the district court was quite correct. The
injunctions in this case were an amalgamation of CDC guidance, penological

philosophy, anid policy preferences. But they were not based in federal law.

33
 

Case 4:20-cv-01115 Document 492 Filed on 04/19/21 in TXSD Page 34 of 34

No. 20-20525

And therefore, our panel unanimously agrees that the plaintiffs have failed to

win any relief at all, and defendants are entitled to judgment.*

With that, I concur in the judgment.

 

* I also reject the majority’s assumption that “wheelchair and walker-bound
inmates did not have equal access to the heightened hand hygiene service provided by the
prison through the additional soap and handwashing stations.” Ante, at 24. The mobility-
impaired inmates do not claim an inability to access sinks with soap and running water to
clean their hands; they can and do participate in the government program by washing their
hands. See id. at 25. Instead, the mobility-impaired inmates argue only that they get their
hands dirty more quickly than able-bodied inmates because they must touch the rims of
their wheelchairs (or the handles of their walkers) to return to their cubicles or to the dining
hall. But that isn’t the denial of participation in a government program. Rather, that’s
participation in the government hand-washing program, followed by a desire to participate
in it again. See Providence Behav. Health v. Grant Rd. Pub. Util. Dist., 902 F.3d 448, 459 (5th
Cir. 2018) (finding no ADA violation where denial of accommodation “did not create a
situation where disabled individuals had an unequal ability to use and enjoy the facility
compared to individuals who do not have a disability”). The majority is nonetheless correct
to reject the plaintiffs’ ADA claims (just as we reject all of the plaintiffs’ other claims).

34
